Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201820974723.5, filed on June 22, 2018.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skypala (FR 2462319 A, provided with translation).
Regarding claim 1, Skypala teaches (Fig. 2A-2B and 3): An interior decoration structure (Fig. 3), located inside a vehicle body, the interior decoration structure comprising: a plurality of interior decoration components (22, 26, 78, 100), the plurality of interior decoration components (22, 26, 78, 100) being spliced inside the vehicle body in sequence (Fig. 3), wherein at least one pair of two adjacent interior decoration components are connected by an inserted-connected structure (30, 44, 96, and annotated Fig. 2A below).  
Regarding claim 2, Skypala teaches the elements of claim 1, as stated above. Skypala further teaches (2A-2B and 3): the inserted-connected structure (30, 44, 96) comprises an insertion groove (annotated Fig. 2B below) and an insertion portion (spacer 42) inserted into the insertion groove, the insertion groove and the insertion portion being provided on the two adjacent interior decoration components (22, 100) in a one-to-one correspondence manner (Fig. 2B). 
Regarding claim 3, Skypala teaches the elements of claim 2, as stated above. Skypala further teaches (2A-2B and 3): the inserted-connected structure (30, 44, 96) comprises an insertion plate (30, 44, 96), the insertion plate being connected with an interior decoration main body (22) of a corresponding interior decoration component (22) in the two adjacent interior decoration components (22, 100)(page 2, lines 74-77), and the insertion groove (annotated Fig. 2B below) being surrounded by the insertion plate (30, 44, 96) and the interior decoration main body (22). 
Regarding claim 4, Skypala teaches the elements of claim 3, as stated above. Skypala further teaches (2A-2B and 3): the insertion plate (30, 44, 96) comprises a first plate body (96), a second plate body (44), and a third plate body (30) connecting the first plate body and the second plate body (Fig. 
Regarding claim 5, Skypala teaches the elements of claim 1, as stated above. Skypala further teaches (2A-2B and 3): the plurality of interior decoration components (22, 26, 78, 100) comprises: an air supply opening component (heating chamber 78); and an under-window wallboard (100), the under-window wallboard (100) being located on a lower side of the air supply opening component (78)(Fig. 3), the air supply opening component (78) being connected with the under-window wallboard (100) by the inserted-connected structure (annotated Fig. 2A below). 
Regarding claim 6, Skypala teaches the elements of claim 5, as stated above. Skypala further teaches (2A-2B and 3): the air supply opening component (78) is provided with a first insertion groove (annotated Fig. 2A below), the under-window wallboard (100) is provided with a first insertion portion (annotated Fig. 2A below), the first insertion portion is inserted into the first insertion groove (Fig. 2A and 3), and the first insertion groove and the first insertion portion form the inserted-connected structure (annotated Fig. 2A) between the air supply opening component (78) and the under-window wallboard (100).  
Regarding claim 7, Skypala teaches the elements of claim 6, as stated above. Skypala further teaches (2A-2B and 3): the air supply opening component (78) comprises an air supply opening main body (annotated Fig. 2A below) and a first insertion plate (annotated Fig. 2A below) provided on the air supply opening main body (Fig. 2A), the first insertion groove (annotated Fig. 2A below) being surrounded between the first insertion plate and the air supply opening main body (annotated Fig. 2A below); and a top of the under-window wallboard (100) forms the first insertion portion (annotated Fig. 2A below). 
Regarding claim 8, Skypala teaches the elements of claim 5, as stated above. Skypala further teaches (2A-2B and 3): the plurality of interior decoration components (22, 26, 78, 100) comprises: a window wallboard (26), the window wallboard (26) being provided above the under-window wallboard (100), the window wallboard being located on a side, close to the vehicle body, of the under-window wallboard (100) (Fig. 2A), and the air supply opening component (78) being located between the window wallboard (26) and the under-window wallboard (100).  
Regarding claim 9, Skypala teaches the elements of claim 5, as stated above. Skypala further teaches (2A-2B and 3): a mounting bracket (102, 104), the mounting bracket (102, 104) being provided on the vehicle body (Fig. 3), and the mounting bracket (102, 104) being connected with the air supply opening component (78), so that the air supply opening component (78) is mounted on the vehicle body by the mounting bracket (102, 104). 
Regarding claim 10, Skypala teaches the elements of claim 9, as stated above. Skypala further teaches (2A-2B and 3): a heating cover plate (22), the heating cover plate (22) being provided at a bottom of the under-window wallboard (100), and the heating cover plate (22) being connected with the under-window wallboard (100) by the inserted-connected structure (30, 44, 96).
Regarding claim 11, Skypala teaches the elements of claim 10, as stated above. Skypala further teaches (2A-2B and 3): the heating cover plate (22) is provided with a second insertion groove (annotated Fig. 2B below), the under-window wallboard (annotated Fig. 2B below) is provided with a second insertion portion (42), the second insertion portion is inserted into the second insertion groove (annotated Fig. 2B below), and the second insertion groove and the second insertion portion form the inserted-connected structure (annotated Fig. 2B below) between the heating cover plate (22) and the under-window wallboard (100).
Regarding claim 14, Skypala teaches (2A-2B and 3): A railway vehicle (claim 1), comprising a vehicle body  and an interior decoration structure provided in the vehicle body, wherein the interior 
Regarding claim 15, Skypala teaches (2A-2B and 3): A railway vehicle (claim 1), comprising a vehicle body and an interior decoration structure provided in the vehicle body, wherein the interior decoration structure is the interior decoration structure as claimed in claim 1 (see claim 2 rejection above).  
Regarding claim 16, Skypala teaches (2A-2B and 3): A railway vehicle (claim 1), comprising a vehicle body and an interior decoration structure provided in the vehicle body, wherein the interior decoration structure is the interior decoration structure as claimed in claim 1 (see claim 3 rejection above).  
Regarding claim 17, Skypala teaches (2A-2B and 3): A railway vehicle (claim 1), comprising a vehicle body and an interior decoration structure provided in the vehicle body, wherein the interior decoration structure is the interior decoration structure as claimed in claim 1 (see claim 4 rejection above).  
Regarding claim 18, Skypala teaches (2A-2B and 3): A railway vehicle (claim 1), comprising a vehicle body and an interior decoration structure provided in the vehicle body, wherein the interior decoration structure is the interior decoration structure as claimed in claim 1 (see claim 5 rejection above).  
Regarding claim 19, Skypala teaches (2A-2B and 3): A railway vehicle (claim 1), comprising a vehicle body and an interior decoration structure provided in the vehicle body, wherein the interior decoration structure is the interior decoration structure as claimed in claim 1 (see claim 6 rejection above).  
Regarding claim 20, Skypala teaches (2A-2B and 3): A railway vehicle (claim 1), comprising a vehicle body and an interior decoration structure provided in the vehicle body, wherein the interior .  


    PNG
    media_image1.png
    672
    433
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    558
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skypala (FR 2462319 A, provided with translation), in view of Jones et al. (US 2,461,424 A).
Regarding claim 13, Skypala teaches the elements of claim 10, as stated above. Skypala further teaches (Fig. 2B) a supporting bracket (38), but does not explicitly teach a heating cover plate inspection door, an upper end of the heating cover plate inspection door being connected with the heating cover plate, and a lower end of the heating cover plate inspection door being connected with the vehicle body by a supporting bracket.
However, Jones teaches (Fig. 1-4): a heating cover plate inspection door (55), an upper end of the heating cover plate inspection door (55) being connected with a heating cover plate (56) (Fig. 4), and a lower end of the heating cover plate inspection door (55) being connected with the vehicle body (floor 11). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Skypala to provide a heating cover plate inspection door in connection with a heating cover plate, as taught by Jones, and have the inspection door connected underneath the heating cover plate (22) to be supported by a supporting bracket (38), in order to easily access the two heating elements (56, 58) for maintenance and replacement. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, the prior art fails to teach the bottom of the under-window wallboard forms the second insertion portion. While Skypala (FR 2462319 A, provided with translation) teaches (Fig. 2A-2B and 3):  a panel (100) and a spacer (42) that may be interpreted as the under-window wallboard and the second insertion portion respectively, the examiner finds no obvious reason to modify the structural arrangement such that the under-window wallboard forms the insertion portion and is being inserted into a second insertion groove that is surrounded between the second insertion plate (30, 44, 96) and the cover plate body (80). Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-2405839-A: Teaches an air duct (22) in the side wall of a rail vehicle, and a heating cover plate inspection door (16) in connection with a heating cover plate (17) and a vehicle body by a supporting bracket (8). 
US-2595212-A: Teaches (Fig. 4): skirts 122 which are removably secured to the lower chord structure 55 and to braces 123 forming part of the transverse members 105, 105'; longitudinal air duct (28); z-shaped connecting member (66). 
US-2978995-A: Teaches (Fig. 1-7): An interior decoration structure (Fig. 2), located inside a vehicle body (Fig. 1), the interior decoration structure comprising: a plurality of interior decoration components (post member 23 and window glazing unit 47)(Fig. 2), the plurality of interior decoration components being spliced inside the vehicle body in sequence (Fig. 2), wherein at least one pair of two adjacent interior decoration components (23, 47) are connected by an inserted-connected structure (Z-section auxiliary member 31). 
US-3631817-A: Teaches a sidewall structure of a railway vehicle; an upper corrugated portion 24 suitably connected at its upper ends to the sheathing 14 and the Z-shaped stringer 12 underneath the window opening 16.
CN-106347394-A: Teaches an air supply opening component (lower air duct 83) and an under-window wallboard (147) being located on a lower side of the air supply opening component (83) (Fig. 12B), the air supply opening component (83) being connected with the under-window wallboard (147). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617